14 F.3d 613NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Albert W. WALTNER, Petitioner,v.DEPARTMENT OF ENERGY, Respondent.
No. 93-3270.
United States Court of Appeals, Federal Circuit.
Nov. 23, 1993.

Before RICH, ARCHER, and MAYER, Circuit Judges.
DECISION
PER CURIAM.


1
Albert W. Waltner petitions for review of the November 10, 1992 Initial Decision of an Administrative Judge (AJ), Docket No. SE-0752-92-0349-I-1, affirming the Department of Energy's (agency's) decision to remove Mr. Waltner for failure to carry out a direct order to perform assigned work.  The AJ's decision became the final decision of the Merit Systems Protection Board (Board) on March 1, 1993, when the Board denied review of the AJ's decision.  We affirm.

DISCUSSION

2
This court reviews Board decisions under a very narrow standard, affirming them unless they are (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, (2) obtained without procedures required by law, rule, or regulation having been followed, or (3) unsupported by substantial evidence.  5 USC Sec. 7703(c) (1988).


3
In this case, the AJ issued a comprehensive and detailed decision carefully addressing the agency's charge that Mr. Walter failed to carry out a direct order, the nexus between Mr. Waltner's discipline and the efficiency of the service, and the reasonableness of the penalty.  Mr. Waltner has failed to persuade us that the AJ committed any error in reaching this decision.  Consequently, because none of the grounds mentioned above are present here, we affirm.